Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Schmidt on 10/19/2021.
The application has been amended as follows: 

1.	A device for a continuous supply of a layer structure with at least one fiber layer, having a heating unit with at least one infrared heater which has an infrared radiation source, wherein the continuous supply of a layer structure is passed through the heating unit in a conveying direction and at least one infrared heater.

3.	The device as claimed in claim 1, wherein a distance between the layer structure and the disk is smaller than between the disk and the infrared radiation source of the at least one infrared heater, and/or the distance between the layer structure and the disk is under 10 cm.

6.	The device as claimed claim 4, wherein outlet openings for supplying the gas flow in the flow channel are provided on the at least one fiber layer side of the disk.

7.	The device as claimed in claim 1, wherein the at least one infrared heater is adjustable relative to the layer structure.

8.	The device as claimed in claim 17, wherein the at least one infrared heater comprises a particularly adjustable reflector, which is configured such that the width can be set transversely to the conveying direction, on which the infrared radiation source (10) takes effect on the layer structure.

9.	The device as claimed in claim 1, wherein the device has a control, wherein an output of the infrared radiation source (10) is set by means of the control.

10.	The device as claimed claim 1, wherein the heating unit has at least one further infrared heater which heat the layer structure from above, and/or at least one infrared heater which heat the layer structure from below.

12.	A method for at least one infrared heater separated from said at least one infrared heater by a disk which is permeable to infrared radiation.

17.	The device as claimed in claim 7, wherein the at least one infrared heater is adjustable relative to the layer structure transversely and/or orthogonally to the conveying direction.

19.	The device as claimed in claim 11, wherein the compacting unit is provided before and/or after an entry of the at least one fiber layeran exit of the at least one fiber layer


Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: Prior art references such as VAN DER HOEVEN (4,789,604) and BUCKLEY (5,169,571) do not teach:  
	A device for production of preforms for aircraft structural components, comprising a supply unit for a continuous supply of a layer structure with at least one fiber layer, having a heating unit with at least one infrared heater which has an infrared radiation source, wherein the continuous supply of a layer structure is passed through the heating unit in a conveying direction and is heated there over at least part of its width in cross section by the at least one infrared heater, a disk which is permeable to infrared radiation being arranged between the layer structure and the at least one infrared heater.
	The prior art references particularly do not teach “at least one infrared heater” and “a disk which is permeable to infrared radiation being arranged between the layer structure and the at least one infrared heater” as claimed.
	Therefore, Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/             Primary Examiner, Art Unit 1742